Citation Nr: 9924248	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right knee injury with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 5, 1967 to 
October 31, 1993.  

The Board of Veterans' Appeals (Board) notes that this action 
arose from a July 1994 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for arthritis of the left knee, and 
granted entitlement to service connection for residuals of a 
right knee injury with traumatic arthritis, with assignment 
of a 10 percent evaluation, effective November 1, 1993, the 
day following the date of the veteran's separation from 
active service.

In February 1995 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a right knee injury 
with traumatic arthritis effective November 1, 1993.

In a September 1998 decision, the Board affirmed the denial 
of entitlement to service connection for arthritis of the 
left knee, and remanded the issue of entitlement to an 
evaluation in excess of 20 percent for residuals of an injury 
to the right knee with traumatic arthritis to the RO for a VA 
examination and additional development of the record.  

The veteran relocated, and in March 1999, the RO in Reno, 
Nevada, which currently has jurisdiction of the claimant's 
appeal, affirmed the 20 percent evaluation for residuals of a 
right knee injury with traumatic arthritis

The case has been returned to the Board for appellate review.  
A review of the record reflects that a VA examination has 
been completed and additional development of the record has 
been completed to the extent possible.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a right knee injury with traumatic arthritis 
consist of competent evidence of degenerative joint disease 
with subjective complaints of aching pain and give-away of 
the knee, without evidence of any compensable limitation of 
motion, severe subluxation, severe lateral instability, or 
other impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a right knee injury with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Upon VA general examination dated in January 1994, the 
veteran complained of residual pain along the medial aspect 
of his right knee, worse with extreme activity and prolonged 
standing.  It was noted there had been no swelling.  Physical 
examination revealed an extensive scar of the right thigh 
with some mild muscle atrophy of the right thigh from a 
previous severe laceration; indication of previous 
arthroscopic surgery to the right knee; and full extension of 
the right knee.  It was noted the veteran was lacking 10 
degrees flexion in the right knee.  The left knee joint was 
noted as normal.  

A relevant impression of a previous severe laceration of the 
right thigh with some muscle disruption, plus torn medial 
meniscus and evidence of degenerative joint disease of both 
knees was noted.  It was also noted that symptomatically, the 
right knee was the only one troubling the veteran and it 
lacked 10 degrees of flexion.  

Upon VA general examination dated in February 1994, it was 
noted the veteran suffered a motorcycle accident in 1970 
resulting in a major laceration to the right lateral anterior 
thigh as well as other various abrasions and injuries.  It 
was noted the veteran injured his right knee in the accident.  
The veteran reported increasing right knee pain in the last 
five to six years.  The veteran reported daily and needle-
like pain medially as well as periodic episodes of the knee 
giving out.  

Upon physical examination the examiner noted the right knee 
demonstrated some evidence of mild chronic puffiness and some 
tenderness over the medial joint line was noted.  The 
examiner noted the veteran had full extension and full 
flexion at the time of this examination.  The joint was noted 
as stable at the medial and "lateral collaterals."  
McMurray's test was noted as negative; Drawer testing was 
also noted as negative.  The examiner noted a moderate amount 
of patellofemoral crepitus.  A relevant impression of 
symptomatic degenerative joint disease of the right knee was 
noted.  

In a July 1994 rating decision, the RO granted service 
connection for residuals of a right knee injury with 
traumatic arthritis, evaluated as 10 percent disabling, 
effective November 1993.  

At his November 1994 RO hearing, the veteran testified that 
he had undergone arthroscopic surgery on his right knee to 
repair a torn meniscus in January 1993.  The veteran stated 
he was told that he had degenerative arthritis.  (Transcript, 
page 3).  The veteran testified his pain was not as severe as 
it had been before the surgery but it was still there.  The 
veteran reported needle-like pains as well as difficulty 
driving and sleeping.  The veteran described the pain in his 
knee as constant.  (Transcript, pages 4-5).  The veteran also 
reported occasions where his right knee would buckle and give 
way while walking.  (Transcript, page 5).  

The veteran testified that he felt a sensation that the right 
knee was unstable when straightened out.  He stated he walked 
with a roll type limp because it was less painful.  The 
veteran stated the right knee buckled an average of once a 
day.  (Transcript, page 7).  The veteran also reported 
popping in his right knee.  The veteran testified that he had 
a knee brace which he wore at times and that he was not 
currently taking any medication for pain.  (Transcript, page 
9).  

A statement from a private physician dated in October 1994 
reflects the veteran reported increased pain in the right 
knee with standing, squatting, walking, and lifting.  The 
veteran also noted moderate weakness of the right side as 
compared to the left.  The physician stated examination 
revealed bilateral genu varum much more distinct on the right 
than the left.  Osteoarthritic type changes, including bone 
spur formation along the medial femoral articular margin and 
crepitation of the capital as it moved over this ridge of new 
bone formation, were also noted.  McMurray's maneuver was 
noted as uncomfortable, but did not lock the knee.  

The knee was noted as otherwise stable.  The physician noted 
that x-rays revealed a 4 degree genu varum on the right side 
and bone spurs along the medial margin of the tibia and femur 
which were slightly larger than they were in 1992.  The 
medial femoral condyle showed bony sclerosis, slightly 
increased and the cartilaginous space of the medial 
compartment was noted as about the same as it was in 1992.  
Range of motion in both knees was noted as within normal 
limits.  An impression of genu varum in the right knee of 4 
degrees with distinct osteoarthritic changes on x-ray and 
physical examination was noted.  

A VA treatment record dated in August 1998 reflects the 
veteran complained of bilateral knee pain, greater on the 
right than the left.  It was noted the veteran was not 
complaining of night pain.  Upon physical examination, the 
examiner noted full range of motion from zero degrees to 130 
degrees.  It was noted the veteran was neurovascularly intact 
distally and there was no evidence of laxity.  The examiner 
noted no definite joint line tenderness, no apprehension, no 
parapatellar tenderness, and no McMurray's.  


X-ray examination revealed moderate tricompartmental 
degenerative joint disease on the right knee, very pronounced 
on the sunrise view as well as the lateral view.  An 
impression of well-tolerated degenerative joint disease of 
the right knee was noted.  A diagnosis of osteoarthritis in 
both knees, right greater than left, was noted.

A January 1999 magnetic resonance imaging (MRI) of the right 
knee reflects findings noted as consistent with a prior 
subtotal medial meniscectomy, degenerative changes, and 
increased signal to suggest a re-tear within the posterior 
remnant; degenerative changes within the lateral meniscus; 
chondral and subchondral change both medially and laterally 
with a small chondral defect within the anterior weight 
bearing surface of the lateral femoral condyle and 
osteochondral injury more posteriorly; and joint effusion 
with a possible element of synovitis.  

Upon VA joint examination dated in February 1999, the 
examiner noted that the veteran had been seen a week earlier 
and the dictation was not done, therefore it was being redone 
by the physician from memory.  The examiner noted the claims 
folder had been reviewed prior to examination of the veteran.  
The veteran reported his right knee ached, gave way, and 
caused him to limp.  It was noted the veteran did not notice 
a lot of swelling and the knee did not lock.  The examiner 
noted the veteran did limp over his left leg.  It was noted 
there was 1+ fluid in the knee.  

The knee was noted as stable to lateral and rotatory 
stresses.  Medial joint line tenderness was noted.  
McMurray's sign was noted as negative and range of motion was 
noted as zero degrees to 140 degrees.  The examiner noted the 
January 1999 MRI showed the meniscectomy, which was the 
minimal problem, and also showed thinning of the articular 
bone which was really quite significant.  An impression of 
status post meniscectomy with significant second-degree 
degenerative changes of the knee with atrophy of the calf and 
fluid in the knee was noted.  




Criteria

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  

These regulations operate to protect claimants against 
adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's right knee disability is currently evaluated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings is rated as degenerative arthritis.  

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  A 10 percent evaluation is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A 20 percent evaluation is 
the maximum evaluation allowed under this diagnostic code.

Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation is the maximum evaluation 
allowed under this diagnostic code.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.


When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim, is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right knee disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that, as a result of the remand 
of the case to the RO in September 1998 for further 
development,  all relevant facts have been properly developed 
to their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

The veteran contends that an evaluation in excess of 20 
percent is warranted for his right knee disability.  The 
veteran asserts that he has pain when sitting for any length 
of time or when driving a car because it requires flexion of 
the knee.  The veteran also asserts that his right knee 
buckles and gives way on an average of once a day.  

Following a careful review of the aforementioned evidence, 
the Board concludes that the veteran's disability picture 
more nearly approximates a 20 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The competent 
medical evidence of record reflects that the veteran does not 
demonstrate any compensable limitation of motion of the right 
knee.  Thus, application of Diagnostic Codes 5260 and 5261 
would result in a noncompensable evaluation.  The evidence of 
record reflects a finding of moderate tricompartmental 
degenerative joint disease in August 1998.  

Additionally, upon VA examination dated in February 1999, the 
knee was noted as stable to lateral and rotatory stresses.  
It was noted the veteran did not notice a lot of swelling and 
the knee did not lock.  The physician noted an impression of 
status post meniscectomy with significant second degree 
degenerative changes of the knee with atrophy of the calf and 
fluid in the knee.  In the absence of competent evidence of 
severe recurrent subluxation or severe lateral instability, 
an evaluation in excess of 20 percent is not warranted. 

Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5256-5263 (1998).  Diagnostic Code 5256 
provides a 30 percent evaluation for ankylosis of the knee 
when the ankylosis is at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Where there 
is malunion of the tibia or fibula with marked knee or ankle 
disability, Diagnostic Code 5263 provides a 30 percent 
evaluation.

In this case, the current medical evidence of record does not 
show, and the veteran has not otherwise complained of, 
ankylosis or malunion of the tibia and fibula.  As such, the 
provisions of Diagnostic Codes 5256 and 5263 are not for 
application and, accordingly, an increased rating for the 
veteran's right knee disability may not be assigned pursuant 
to these provisions.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

The veteran's case shows VA examinations have reported healed 
scarring on the right thigh from injury sustained when the 
right knee was also injured.  However, service connection has 
been granted for a residual laceration scar of the right 
thigh rated as noncompensable under Diagnostic Code 7805.


With regard to the above, the Board also references 
VAOPGCPREC 23-97.  In that opinion, the General Counsel 
stated that when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of motion which 
at least meets the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  In the instant case, there is no 
evidence of limitation of motion sufficient to warrant a zero 
percent evaluation under either Diagnostic Code 5260 or 5261; 
thus application of VAOPGCPREC 23-97 is not warranted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 
(1995), held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Court has, however, held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

Because the veteran's disability is rated under Diagnostic 
Code 5257, a code which is not predicated solely on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The Board notes that at his 
November 1994 RO hearing, the veteran stated he was not 
taking any medication for pain.  Additionally, an August 1998 
VA treatment record reflects an impression of well tolerated 
degenerative joint disease.  Thus, the veteran manifests no 
additional functional disability due to pain on use to 
warrant an evaluation higher than the currently assigned 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all of the evidence, to include service 
medical records and the records of post-service medical 
treatment to date.  A disability evaluation in excess of 20 
percent was denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for residuals of a 
right knee injury with traumatic arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right knee injury with traumatic arthritis 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

